DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: crushed silica storage device, transfer device, forming device, and cooling system in claim 1 and transfer device and forming device in Claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation for “receiving granulated silicon particles and smelting the granulating silicon particles to form silicon liquid” at lines 9-10.  However, the prior step discloses particles formed by granulating silica and not silicon.  For purposes of examination this limitation is interpreted as granulated silica particles.  This interpretation is supported by Figure 1 and the Specification at [0034] which appear to disclose the particles from the granulator 2 conveyed directly to the submerged arc furnace 3.
Claim 5 contains the limitation for “smelting silicon particles” at line 6.  However, the prior step discloses particles formed by granulating silica and not silicon.  For purposes of examination this limitation is interpreted as granulated silica particles.  This interpretation is supported by Figure 1 and the Specification at [0034] which appear to disclose the particles from the granulator 2 conveyed directly to the submerged arc furnace 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollerstedt (US 3,806,586) in further view of Keller (US 3,973,683) in further view of Pizzini (US 2011/0097256) and in further view of Qiao et al (CN-103011167 citations in this office action from the Machine Translation provided by the Examiner).
Mollerstedt discloses a system for producing silicon comprising:
(1) collecting and storing of silica-containing dust separated from the exhaust of a silicon producing plant; 
(2) mixing and forming silica dust (crushed silica) with an aqueous alkali metal hydroxide as a binder accomplished with a kneading machine and granule forming device to form granules of uniform size; 
(3) introducing the granules to an electric resistance arc furnace for production of silicon (see Col 2, Ln 8-13 and 46-52 and Col 4, Examples 2-4 and 6).
Mollerstedt further discloses examples where 30 kg or silica dust is collected and granulated (see Example 1).  Mollerstedt therefore discloses an apparatus comprising means for a crushed silica storage and conveying the crushed silica to a 
	Mollerstedt does not specifically disclose a conveying belt.  Mollerstedt does not disclose that the arc furnace is a submerged arc furnace.  Mollerstedt also does not disclose a transfer device transferring smelted liquid silicon to a forming device, forming device injecting smelted silicon liquid into a cooling system at a set grain size, and cooling device forming silicon pellets.
	Regarding the conveying belt, Keller discloses an apparatus for opening and transferring bales of fiber for processing comprising mechanically carrying out these functions by conveyor belts (See Col 1, Ln 6-16).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an apparatus as disclosed by Mollerstedt where the means for conveying to the granulator comprises a conveying belt, as disclosed by Keller, to mechanically automate a manual process.
	Regarding the arc furnace comprising a submerged arc furnace, Pizzini discloses a method for preparing silicon comprising:
(1) mixing silica powder and a carbon black and preparing pellets with the mixture; 
(2) subjecting the pellets to thermal treatment and carbon reduction to obtain silicon in the molten state (see Abstract).
	Pizzini further discloses a method where the carbon reduction furnace comprises a submerged arc furnace and where this conversion process allows higher efficiencies (see [0047] and [0049]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the system 
Regarding the transfer device, forming device and cooling device, Qiao discloses a preparation method for silicon ball comprising pouring the silicon liquid into a flow divider injecting smelted silicon liquid into a cooling pool according to a set particle size and the cooling system solidifying the silicon liquid to form silicon pellets (see Abstract and Figure 1).  Qiao therefore discloses a transfer device and a forming device since pouring discloses a structure that is able to “transfer” the liquid silicon to the device that “forms”.  Qiao further suggests that the obtained silicon ball is easy to crush and process (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a system as disclosed by Mollerstedt comprising a transfer device for pouring the liquid silicon to a forming device exporting the silicon liquid according to a set grain size that is dropped into a cooling pool to form silicon ball (i.e. silicon pellet) as disclosed by Qiao in order to form a silicon product that is easy to crush and further process.
	Regarding Claim 2, Pizzini discloses a submerged arc furnace wherein the voltage is between 60 and 140V which allows higher efficiencies than normal carbothermal processes (see [0049])  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a system as disclosed by Mollerstedt, Pizzini, and Qiao where the submerged arc furnace has a voltage in any workable or optimum range overlapping with 60-140v as disclosed by Pizzini including the claimed range and expect to form liquid silicon efficiently.
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollerstedt, Keller, Pizzini, and Qiao, as applied to Claim 1, and in further view of Lundstrom (EP 2845671).
As applied to Claim 1, Mollerstedt, Pizzini, Qiao and Keller disclose the apparatus comprising a crushed silica storage device which conveys crushed silica to a granulator by a conveying belt, a granulator producing silica granules conveyed to a submerged arc furnace, a transfer device transferring the liquid silicon to a forming device that injects liquid silicon into a cooling system according to a set grain size; and a cooling system solidifying the liquid silicon to form silicon pellets.
	Mollerstedt, Pizzini, Qiao and Keller do not specifically disclose a rotary cooling pool.
Lundstrom discloses method for producing a granulated material comprising a cooling tank containing a circulating cooling fluid where liquid metal is fed to a rotating distributer distributing at least one stream of the molten material over the cooling fluid in the cooling tank and forming solidified metal granules (see [0002] and [0021-0022]).  Lundstrom suggests that the process provides for a mean size .

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollerstedt in further view of Pizzini in further view of Qiao, and in further view of Lundstrom.
	Mollerstedt discloses a method for producing silicon comprising:
(1) collecting silica-containing dust separated from the exhaust of a silicon producing plant; 
(2) mixing and forming silica dust (crushed silica) with an aqueous alkali metal hydroxide as a binder accomplished with a kneading machine and granule forming device to form granules of uniform size; 
(3) introducing the granules to an electric resistance arc furnace for production of silicon (see Col 2, Ln 8-13 and 46-52 and Col 4, Examples 2-4 and 6).
	Mollerstedt does not specifically disclose smelting in a submerged arc furnace.  Mollerstedt also does not disclose a transferring liquid silicon to a forming device and forming the liquid silicon to a set size then liquid silicon entering a rotary cooling pool to form silicon pellets.

(1) mixing silica powder and a carbon black and preparing pellets with the mixture; 
(2) subjecting the pellets to thermal treatment and carbon reduction to obtain silicon in the molten state (see Abstract).
	Pizzini further discloses a method where the carbon reduction furnace comprises a submerged arc furnace and where this conversion process allows higher efficiencies (see [0047] and [0049]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the system as disclosed by Mollerstedt where the arc furnace comprises a submerged arc furnace as disclosed by Pizzini to obtain high efficiency in forming liquid silicon from the silica.
Regarding the transferring the liquid silicon to a forming device and forming silicon pellets by exporting the silicon liquid according to grain size then the silicon liquid entering a rotary cooling pool, Qiao discloses a preparation method for silicon ball comprising pouring the silicon liquid into a flow divider injecting smelted silicon liquid into a cooling pool according to a set particle size and the cooling system solidifying the silicon liquid to form silicon pellets (see Abstract and Figure 1).  Qiao therefore discloses a transfer device and a forming device since pouring discloses a structure that is able to “transfer” the liquid silicon to the device that “forms”.
	Qiao further suggests that the obtained silicon ball is easy to crush and process (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a system as disclosed by 
	Further regarding a rotary cooling pool, Lundstrom discloses method for producing a granulated material comprising a cooling tank containing a circulating cooling fluid where liquid metal is fed to a rotating distributer distributing at least one stream of the molten material over the cooling fluid in the cooling tank and forming solidified granules (see [0021-0022]).  Lundstrom suggests that the process provides for a mean size that provides for rapid dissolution in a melt, narrow size distribution of the granules and the circulating cooling water provides for a higher cooling rate (see [0007], [0008] and [0022]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Mollerstedt and Qiao where the cooling pool is a rotating cooling pool to control the size and size distribution of the silicon for later processing and to cool the silicon balls faster.
	Regarding Claims 6-7, Pizzini discloses a submerged arc furnace wherein the voltage is between 60 and 140V which allows higher efficiencies than normal carbothermal processes (see [0049])  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a system as disclosed by Mollerstedt, Pizzini, and Qiao where the submerged arc furnace has a voltage in any workable or optimum range overlapping with 60-140v as disclosed by Pizzini including the claimed range and expect to form liquid silicon efficiently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        6/5/2021